Order filed December 29, 2012




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00978-CV
                                    ____________

                           KENNETH BONIABY, Appellant

                                            V.

SOUTHWESTERN BELL TELEPHONE COMPANY D/B/A AT&T TEXAS AND
                   BRIAN SCHAEFER, Appellees


                       On Appeal from the 412th District Court
                              Brazoria County, Texas
                            Trial Court Cause No. 57614


                                       ORDER

       The notice of appeal in this case was filed October 22, 2012. To date, the filing
fee of $175.00 has not been paid. No evidence that appellant has established indigence
has been filed. See Tex. R. App. P. 20.1. Therefore, the court issues the following order.

       Appellant is ordered to pay the filing fee in the amount of $175.00 to the Clerk of
this court on or before December 14, 2012. See Tex. R. App. P. 5. If appellant fails to
timely pay the filing fee in accordance with this order, the appeal will be dismissed.
PER CURIAM